Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Notice of Allowability 
  	 Claims 2, 4-8, 10-19 submitted on 1/24/2022 are pending for examination.  
Claims 6-8, 11-19 are withdrawn. Claims 2, 4-5 are examined before.

Subject matters of Claims 6-8, 11-19 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims 2, 4-5 and Claims 6-8, 11-19 is hereby withdrawn and Claims 6-8, 11-19 are hereby rejoined with claims  2, 4-5  and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

On 04/6/2022 Michael Scarpati agreed to amend claims 2, 14 and cancel  4-8, 12, 16-19 to place the application on condition of allowance.
Claims 2,  10-11 and 13-15 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given on 04/6/2022 by Michael Scarpati.

EXAMINER’S AMENDMENT
Cancel 4-8, 12, and 16-19.
Amend claims 2 and 14 as follows:
Claim 2	Line 2, replace-  an amino- with- the amino-.
Claim 14	Line 1, replace-  claim 12- with- claim 13-.

The following is an examiner’s statement of reasons for allowance:
Applicants have made new transaminase mutant, wherein an amino acid sequence of the transaminase mutant is the amino acid sequence as shown in SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 21 or SEQ ID NO: 29.  Prior art does not anticipates or suggests transaminase mutant, wherein an amino acid sequence of the transaminase mutant is the amino acid sequence as shown in SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 21 or SEQ ID NO: 29. Therefore transaminase mutant, wherein an amino acid sequence of the transaminase mutant is the amino acid sequence as shown in SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 21 or SEQ ID NO: 29 and method of use of said transaminase mutant   are novel and non-obvious. 

Thus claims 2, 10- 11 and 13-15 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652